A Oourt of Admiralty has jurisdiction, in all cases of wrongs complained of committed on the high seas, or within the ebb and flow of the tide, where an action of case, or trespass on the case might be maintained for such wrongs in a court of common law jurisdiction.No man of blunted moral sense, or of low intellectual range, or who does not possess a nice, delicate sense of honor, or whose experience of life is narrow and meagre, should be allowed to occupy the position of master of a ship. .The Manhattan did not arrive at Mobile until after 12 o’clock the next day (the 23th).There is a conflict of testimony upon the question whether Captain Wilson was present, looking on, while the gamblers were fleecing young Smith. Whatever the truth is on this point, there is no dispute that the clerk of the boat was there the whole time, and witnessed the operation. The clerk, himself, admitted this on the trial, and it was testified to by a witness of unimpeachable veracity. It also appears, by the testimony.of both the clerk and the captain, that the clerk informed Captain Wilson of the gambling affair, and the extent of young Smith’s losses, immediately upon the occurrence of those events, but that-no measures were taken to compel the gamblers to make restitution of their booty. It is further admitted by the captain and the clerk that the chief gambler was known to them both as a gamester, in the habit of traveling on the boat, and that on a former occasion the captain prevented him from pursuing his abominable vocation.These facts are undisputed, and upon the case as made and the law applicable to it, I am called upon to adjudicate between the parties litigant.An objection, in limine, is made to the jurisdiction of the court. It is contended, by the counsel for the respondent, that the remedy of the plaintiff is by an action in a court of 'common law jurisdiction, and that this case does not come within the definition of a marine tort, cognizable in admiralty. On the other hand, the counsel for the libellant insists that the jurisdiction of the admiralty courts óf the United States is conferred by the constitution, and does not, as was argued, depend upon the regulations of commerce; that where an action oh the case maybe maintained according to ■the course of the common law, the admiralty court has also *275jurisdiction, if the cause of action arose upon the high seas, or within the ebb and flow of the tide.The authorities cited by the libellant’s counsel appear to settle the question in favor of the jurisdiction of this court. I have not reached this conclusion without being obliged to overcome preconceived opinions tending to a contrary result. In a doubtful case I am anxious not to find jurisdiction, preferring to think that where it is not plainly granted, or to bo fairly implied, it is, for wise reasons, expressly withheld. But upon a careful examination of the cases cited, and the principles upon which admiralty jurisdiction is based, I am of opinion that the libellant and her cause of action are cora/ni judice.The test by which the jurisdiction of this court is ascertained in cases like the present is, the wrong complained of must be committed on the high seas, or within the ebb and flow of the tide, and be of such a description that an action of trespass on the case might be maintained for it in a court of common law jurisdiction. That great lawyer, Sir William Scott, said that an “ injury done on the high seas is a fit matter for redress in a court of admiraltyand Doctor Godolphin, whom Mr. Justice Story quotes approvingly, and whom he describes (Chamberlain agt. Chandler, 3 Mason's Reports), as “a very learned admiralty judge,” declares that “ affairs relating to ship’s officers or mariners, their office and duty, their offenses, whether by willfulness, casualty, ignorance, negligence or insufficiency, with their punishments,” are proper subjects of admiralty, jurisdiction.Having disposed of the question of jurisdiction, I will now consider the case on its merits. It is a case of much interest and importance. It concerns all that portion of the community who travel by water, and involves a consideration of the character of ship masters, their powers, duties and responsibilities. I know of no more important relationship to society than that of the commander of a vessel engaged in the carriage of passengers. Chancellor Kent (vol. 3, to., p. 159) says: “ He ought to possess moral and intellectual as well as business qualifications of the first order.” Gleirac, in his Jugemens cT Oleron G. I, says that “ the title of ‘ master of a ship ’ implies honor, experience and morals.”Volumes might be written in amplification of these tersely stated premises, without adding to their pith and aptness. They are, in effect, declarations of the maritime law; that no man of blunted moral sense, or of low intellectual range, or who does not possess a nice, delicate sense of honor, or whose experience of life is narrow and meagre, should be allowed to occupy the position of master of a ship. His authority at sea is of the most absolute character—amounting almost to sovereignty. He can exact unquestioning obedience from all on board, and make even his caprices the law of the voyage- Passengers and seamen. are alike subject to his control. He may suitably punish a refusal of either to obey the reasonable regulations of the vessel, or for gross behavior while on board. If he is of opinion that the good order or safety of the ship requires it, he may invade the privacy of a state room, and exclude a passenger from the cabin. He “ may refuse passage to persons whose characters are doubtful, or dissolute, or suspicious and a fortiori, whose characters are unequivocally bad.” He has *277the right to inquire into the intent with which a traveler seeks a passage, and “ to act upon reasonable presumption in regard to him,” as for instance: “ If a known or suspected thief were to come on board,” he would be authorized to presume his intention to be to carry out Iris criminal designs against the property of others, and not only may, but might refuse to convey him, or accept all the liabilities of carrying him (Jencles agt. Coleman, Sumner's Reports, p. 222). If' then, he may refuse passage to persons of known bad character, if he have the right to say to a thief “ I will not allow you on board of my ship,” and if he should say and do this in regard to a notorious rogue, what should he do when he finds out that a common gambler, with the tools of his avocation for luggage, is among his passengers?The extensive powers with which the master of a vessel is clothed, are not, however, to be used' except in furtherance of the objects the laws have in view, and in every case responsibility runs parallel with privilege. The misuse of authority is the parent of accountableness, and it is a proposition of universal application in the affairs of civilized life that whenever the laws invest any person with an enlarged degree of power over his fellows, they impose a corresponding obligation, and watch with a jealous eye the exercise of discretionary authority. Hence it is that the duties of a master of a vessel are stated with great precision and clearness in the books. I need not consider here what Ms duties are to the owners of a ship or to the officers and crew of Ms command. Hone of these are involved m the case under consideration. “In respect to passengers,” says Judge *278Story (Chamberlain agt. 0handler, 3 Mason!s Reports), “ the case of the master is one of peculiar responsibility and delicacy. Them contract with him is not for mere ship room and personal existence on board. It is a stipulation not for toleration merely, but for respectful treatment; for that decency of demeanor which constitutes the charm of social life; for that attention which mitigates evil without reluctance ; and that promptitude which administers aid to distress.”Towards women and minors, the master of a ship is bound at all times to-exercise the care and tenderness of a pater familias, and this is especially his duty when they are unaccompanied by a natural guardian. The fact is that, in the eye of the law, he stands to all his passengers in loco parentis. They are entitled as matter of right, to his attention and protection. It is not to be tolerated that a person of immature years, or a female passenger, shall be beaten or robbed in the presence of the captain or one of his officers, and he not be held accountable in damages to the father or husband ? And should it make any difference in his legal liability, that though not present at the perpetration of the crime, he takes no means to punish the assaulter, or make the thief disgorge, on being reliably informed of the commission of the offense ? Does he not, in effect, consent to the outrage, if he does not use the means within his lawful reach, and promptly, so far as those means extend, to redress the grievance ? Judge Ware, in Plummer agt. Wébb et al. (Ware’s R.)> on this point, says: “ He (the master) is intrusted by the law with the supreme power on board of his ship, and what is done by his permission must be con-considered as done by his authority.” And in the case before me, if a generous construction of Captain Wilson’s omission takes from it any collusive aspect, can justice or law require less than liability for the results of his negligence ? Shall he go free, if he make no attempt to discharge a plain duty, the performance of which might, and in all probability would have corrected the evil, while yet the wrong doer was legally subject to his control?*279A decree will be entered that the libellant, Mary A. Smith, recover from the respondent, Joseph A. Wilson, the sum of seven hundred and fifty dollars, with lawful interest thereon from the 22d day of February, 1866, together with costs.